                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTEBN DISTRICT OF VIRGINIA
                               Richmond Division

COREY M. LEWIS-BEY,

       Plaintiff,

v.                                             Civil Action No. 3:17CV763

WILLIAM WILSON, et al.,

       Defendants.

                              MEMORANDUM OPINION

       Corey M. Lewis-Bey, a former Virginia prisoner proceeding pro

se and in forma pauperis, filed this 42 U.S.C. § 1983 action. 1        The

matter is before the Court fo! evaluation pursuant to 28 U.S.C.

§ 1915A, 28 U.S.C. § 1915(e) (2),        Federal Rule of Civil Procedure

Rule       8(a),   20(a), 2 and Lewis-Bey's compliance with the Court's

August 24,         2018 Memorandum Order.    Specifically,   by Memorandum

Order entered August 24,         2018,   the Court directed Lewis-Bey to


       1
       In his submissions, Lewis-Bey spells his name as "Lewis,-
Beyn or "Lewis Bey.n For the sake of consistency, the Court will
refer to Plaintiff as Lewis-Bey.        The Court corrects the
punctuation, spelling, and capitalization in the quotations from
Lewis-Bey's submissions.
       2 (2) De£endants. Persons . . . may be joined in one
       action as defendants if:
          (A) any right to relief is asserted against them
          jointly, severally, or in the alternative with respect
         to or arising out of the same transaction, occurrence,
         or series of transactions or occurrences; and
          (B)  any question of law or fact common to all
         defendants will arise in the action.

Fed. R. Civ. P. 20(a).
submit a particularized complaint.           (ECF No. 12.)     The Court noted

that the particularized complaint needed to explain why Lewis-Bey

believed      each   defendant    was    liable   to   him.        (Id.     at    1.)

Furthermore, the Court warned Lewis-Bey that if he failed to submit

an appropriate particularized complaint that comported with the

j cinder requirements as set forth in the Memorandum Order,                       the

Court would drop all defendants not properly joined with the first

named defendant.        (Id. at 2.)

       As   explained    below,    the   Second    Particularized         Complaint

("Complaint," ECF No. 13) fails to comply with the directives of

the Court, including the rules regarding joinder.


                          I.      PRELIMINARY REVIEW

       Pursuant to the Prison Litigation Reform Act                ("PLRA")      this

Court must dismiss any action filed by a prisoner if the Court

determines the action (1) "is frivolous" or (2) "fails to state a

claim on which relief may be granted."              28 U.S.C.      § 1915(e) (2);

see 28 U.S.C. § 1915A.          The first standard includes claims based

upon "an indisputably meritless legal theory," or claims where the

"factual contentions are clearly baseless."            Clay v. Yates, 809 F~

Supp. 417,     427   (E.D. Va. 1992)     (quoting Neitzke v. Williams, 490

U.S.   319,    327   (1989)).     The    second   standard    is   the    familiar

standard for a motion to dismiss under Fed. R. Civ. P. 12(b) (6).




                                         2
          "A motion to dismiss under Rule 12(b) (6) tests the sufficiency

of    a     complaint;         importantly,         it     does    not      resolve          contests

surrounding the facts, the merits of a claim, or the applicability

of defenses."         Republican Party of N.C. v. Martin, 980 F.2d 943,

952 (4th Cir.1992)           (citing SA Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure§ 1356 (1990)).                                  In considering~

motion to dismiss for failure to state a claim, a plaintiff's well-

pleaded allegations are taken as true and the complaint is viewed

in the light most favorable to the plaintiff.                               Mylan Labs., Inc.

v. Matkari,        7 F. 3d 1130, 1134           ( 4th Cir.        1993) ;      see also Martin,

980       F.2d   at   952.        This       principle          applies     only        to    factual

allegations, however, and "a court considering a motion to dismiss

can choose to begin by identifying pleadings that,                                    because they

are no more than conclusions, are not entitled to the assumption

of truth."        Ashcroft v. Igbal, 566 U.S. 662, 679 (2009).

          The Federal Rules of Civil Procedure "require[] only 'a short

and plain        statement       of    the    claim showing             that     the    pleader    is

entitled to relief,' in order to 'give the defendant fair notice

of what the               claim is and the grounds upon which it rests.'"

Bell Atl.        Corp.    v.    Twombly,       550       U.S.    544,    555     ( 2007)      ( second

alteration in original)               (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)).         Plaintiffs cannot satisfy this standard with complaints

containing         only      "labels     and        conclusions"            or    a     "formulaic

recitation of the elements of a cause of action."                                 Id.    (citations


                                                3
omitted).          Instead, a plaintiff must allege facts sufficient "to

raise a right to relief above the speculative level," id. ( citation

omitted), stating a claim that is "plausible on its face," id. at

570, rather than merely "conceivable."                         Id.     "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged."                     Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp., 550 U.S. at 556).                  Therefore, in order for a claim

or complaint to survive dismissal for failure to state a claim,

the    plaintiff must        "allege       facts     sufficient         to   state   all   the

elements of [his or] her claim."                    Bass v. E.I. DuPont de Nemours

&   Co.,     324    F. 3d 761,     765    (4th Cir.           2003)    (citing    Dickson v.

Microsoft Corp.,         309 F.3d 193,            213     (4th Cir.      2002);    Iodice v.

United States, 289 F.3d 270, 281 (4th Cir. 2002)).

       Lastly,       while       the     Court      liberally          construes     pro    se

complaints, Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978),

it does not act as the inmate's advocate,                            sua sponte developing

statutory and constitutional claims the inmate failed to clearly

raise on the face of his complaint. See Brock v. Carroll, 107 F.3d

241,   243    (4th Cir.      1997)       (Luttig,       J.,   concurring);       Beaudett v.

City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).




                                              4
                                      II.     JOINDER

        The   Federal    Rules      of    Civil    Procedure        place     limits     on    a

plaintiff's         ability    to   join     multiple          defendants     in    a   single

pleading.       See     Fed.   R.    Ci v.    P.   2 0 (a) .      "The    'transaction        or

occurrence test'         of    [Rule 20]                  'permit [s]       all    reasonably

related claims for relief by or against different parties to be

tried in a single proceeding.                Absolute identity of all events is

unnecessary.'"         Saval v.      BL Ltd.,      710 F.2d 1027, 1031              (4th Cir.

1983)    (quoting Mosley v. Gen. Motors Corp.,                     497 F.2d 1330, 1333

(8th Cir. 1974)).         "But, Rule 20 does not authorize a plaintiff to

add claims 'against different parties [that] present[ ] entirely

different factual and legal issues.'"                  Sykes v. Bayer Pharm. Corp.,

548 F. Supp. 2d 208, 218 (E.D. Va. 2008)                   (alterations in original)

(quoting Lovelace v. Lee, No. 7:03CV00395, 2007 WL 3069660, at *1

(W.D. Va. Oct. 21, 2007)).                "And, a court may 'deny joinder if it

determines that the addition of the party under Rule 20 will not

foster the objectives of [promoting convenience and expediting the

resolution of disputes], but will result in prejudice, expense, or

delay.'"      Id.    (quoting Aleman v. Chugach Support Servs., Inc., 485

F.3d 206, 218 n.5 (4th Cir. 2007)).

        In addressing joinder, the Court is mindful that "the impulse

is   toward    entertaining         the     broadest     possible        scope     of   action

consistent with fairness to the parties; joinder of claims, parties

and remedies is strongly encouraged."                    United Mine Workers of Am".


                                              5
v. Gibbs, 383 U.S. 715, 724 (1966).              This impulse, however, does

not provide a plaintiff free license to join multiple defendants

into a single lawsuit where the claims against the defendants are

unrelated.         See, ~ , George v. Smith,         507 F.3d 605,       607   (7th

Cir.   2007) ;     Coughlin v.    Rogers,    130 F. 3d 134 8,   1350    ( 9th Cir.

1997).     Thus, "[a] buckshot complaint that would be rejected if

filed by a free person-say, a suit complaining that A defrauded

the plaintiff, B defamed him, C punched him,               D failed to pay a

debt, and E infringed his copyright, all in different transactions-

should be rejected if filed by a prisoner."               George, 507 F.3d at

607.

       "The Court's obligations under the PLRA include review for

compliance with Rule 20 (a) . "         Coles v. McNeely,       No.    3: 11CV130,

2011 WL 3703117, at *3 (E.D. Va. Aug 23, 2011)            (citing George, 50]

F.3d at 607).

            Thus, multiple claims against a single party are
       fine, but Claim A against Defendant 1 should not be
       joined with unrelated Claim B against Defendant 2.
       Unrelated claims against different defendants belong in
       different suits, not only to prevent the sort of morass
       that these complaints have produced but also to ensure
       that prisoners pay the required filing fees.

Id.      (citing    28   U.S.C.     §   1915 (g);   Showalter     v.     Johnson,

No. 7:08CV00276, 2009 WL 1321694, at *4 (W.D. Va. May 12, 2009).




                                         6
                III. SUMMARY OF ALLEGATIONS AND CLAIMS

      From September 27, 2017 until December 1, 2017, Lewis-Bey was

detained in the Riverside Regional Jail ("the Jail").                    (Comp!. 1.)

The   first   named defendant     in the Complaint             is William Wilson.

According to Lewis-Bey,

           William Wilson (Director Community Corrections &
      Programs) - in a memorandum dated October 23, 2017,
      denied    Corey   Lewis-Bey's   request    for   dietary
      accommodations specified on September 27, 2017. William
      Wilson's denial of dietary accommodation was based on
      interview questions and documentation relating to
      facility    records   on   religious    practices,   and
      demonstration of sincere adherence to faith-based
      claims.

(Id. at 2 (citation omitted).)              Lewis-Bey contends these actions

by Defendant Wilson violated Lewis-Bey's                    rights,   including his

rights under the First 3 and Eighth Amendments. 4                  (Id. at 2.)

      Lewis-Bey   also   names    as    a    defendant,       M.    Lewis,   the    law

librarian at the     jail.       (Id.   at    1.)      Lewis-Bey contends          that

Defendant Lewis denied him access to the Jail's law library and

that such actions violated,        inter alia,         Lewis's rights to equal

protection and access to the courts.                (Id.)




      3"Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof . . . . " U.S.
Const. amend. I.

      4"Excessive bail shall not be required, nor excessive fines
imposed, nor cruel and unusual punishments inflicted." U.S. Const.
amend. VIII.

                                        7
        Lewis-Bey also names J. Collins, a chaplain, as a defendant

in the first line of the Complaint.                  (Id.)     Lewis-Bey, however,

fails to mention J. Collins in the body of the Complaint.                        "Where

a complaint alleges no specific act or conduct on the part of the

defendant and the complaint is silent as to the defendant except

for his name appearing in the caption, the complaint is properly

dismissed, even under the liberal construction to be given prose

complaints."          Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974)

(citing Brzozowski v.           Randall,   281 F.     Supp.    306,    312    (E.D.   Pa.

1968)).         Accordingly,     all   claims     against     J.    Collins    will    be

dismissed without prejudice.


                    IV.   DISMISSAL OF IMPROPERLY JOINED CLAIMS

        The Court now proceeds with the               analysis       outlined in the

August 24,          2018 Memorandum Order.        The first named defendant in

the Complaint is Defendant Wilson.               (Compl. 1.)       The claims against

Defendant Wilson and Defendant Lewis neither arise out of the same

transaction or occurrence nor present common questions of law and

fact.         "As    such,   this . . . complaint       comprises       multiple      law

suits,    rather than one suit."               Jackson v.    Olsen,     No.   3:09CV43~

2010 WL 724023, at *8           (E.D. Va. Mar. 1, 2010)            (quoting Canada v.

Ray,    No.   7:08cv00219,      2009 WL 2448557,      at *2        (W.D. Va. Aug.     10,




                                           8
2009)) . 5     Accordingly, all claims against Defendant Lewis will be

dismissed without prejudice.


                     IV .    .ANALYSIS OF THE REMAINING CLAIMS

        Lewis-Bey alleges that on September 27, 2017, he provided the

Jail with his "dietary restrictions."               (Comp!. 1.)      On October 23 1

2017,       Defendant       Wilson   "denied   Corey    Lewis-Bey's    request    for

dietary       accommodations                   Wilson's     denial     for   dietary

accommodation was based on interview questions and documentation

relating        to    facility       records   on      religious     practices   and

demonstration of sincere adherence to faith-based claims."                       (Id.

at 2 (citation omitted).)             "During the dates of September 27, 2017

thru December 1, 2017, Corey Lewis-Bey did not receive a regular

diet,       proper nutrition,        and was denied dietary accommodations."

(Id. at      1.)

        Lewis-Bey contends that such actions violated:                  Lewis-Bey's

right to the free exercise of his religion                   (Claim One);    Lewis-




        5
        Through the PLRA, Congress sought to ensure "that the flood
of nonmeritorious        [prisoner]   claims does not submerge and
effectively preclude consideration of the allegations with merit."
Jones v. Bock, 549 U.S. 199, 203 (2007)             (citing Neitzke v.
Williams, 490 U.S. 319, 327 (1989)). The requirement that inmates
must pay the full filing fee for each separate suit, see 28 U.S.C.
§ 1915 (b) ( 1) , is one of the PLRA' s key "reforms designed to filter
out the bad claims and facilitate consideration of the good." Id~
at 204. To allow an inmate, such as Jack, to "package many lawsuits
into one complaint exempts him from such a cost, benefit analysis
and thus undercuts the PLRA." Canada, 2009 WL 2448557, at *3.


                                           9
Bey's right to be free from cruel and unusual punishment               (Claim

Two); Lewis-Bey's rights under the United Nations Declaration of

the Rights of Indigenous Peoples (Claim Three); and the Universal

Declaration of Human Rights (Claim Four) . 6

     A.    Claim One

     To state a     First Amendment       free exercise claim,      Lewis-Bey

must allege facts that suggest that "(1) he holds a sincere belief

that is religious in nature" and (2) that Defendant Wilson imposed

a substantial burden on the practice of his religion.            Whitehouse

v. Johnson, No. 1:10cv1175 (CMH/JFA), 2011 WL 5843622, at *4 (E.D.

Va. Nov. 18, 2011)      (citing Hernandez v. Comm'r, 490 U.S. 680, 699

(1989)).   "Government officials impose a substantial burden on the

free exercise of religion by 'put[ting] substantial pressure on an

adherent to modify his        behavior and to violate his        beliefs.'"

Massenburg v. Adams, No. 3:08cv106, 2011 WL 1740150, at *4                (E.D.

Va. May 5, 2011)    (alteration in original)        (some internal quotation

marks omitted)     (quoting Lovelace v. Lee,        472 F.3d 174,   187    (4th

Cir. 2006)).   Furthermore, "only intentional conduct is actionable

under the Free Exercise Clause."         Lovelace, 472 F.3d at 201.       Thus,

"[n]egligent     acts   by   officials    causing   unintended   denials     of




     6 In Claim Four, Lewis-Bey refers to the "United Nations
Declaration of Human Rights." (Compl. 4.)  It appears that Lewis-
Bey meant to refer to the Universal Declaration of Human Rights.

                                     10
religious rights do not violate the Free Exercise Clause."                         Id.

(citations omitted).

       Lewis-Bey has    not   provided       sufficient      facts    to    plausibly

allege that his religion was substantially burdened by any lack of

dietary accommodations.         Lewis-Bey does not identify what food

his religion requires that he consume or avoid.                      Lewis-Bey does

not state why he cannot simply avoid any foods offensive to his

religion and still obtain a           nutritionally adequate diet.                 See

Whitney v.    New Mexico,     113 F.3d 1170,        1173-74     (10th Cir.      1997)

(noting that although courts construe prose pleadings liberally,

courts "will not supply additional factual allegations to roun~

out    a plaintiff's complaint")        (citation omitted) .            "Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements," are insufficient to plausibly give rise to

an entitlement to relief.        Ashcroft v.        Iqbal,    556 U.S.      662,   678

(2009)     (citing Bell Atl.    Corp.       v.   Twombly,    550     U.S.   544,   555

(2007)).     Lewis-Bey's vague allegations fail to plausibly suggest

that     Defendant   Wilson   acted     intentionally         and     substantially

burdened Lewis-Bey's religious rights.              See Krieger v. Brown, 496

F. App'x 322, 325-26 (4th Cir. 2012); Free v. Garcia, No. CIV-13-

48-F, 2014 WL 798011, at *7 (W.D. Okla. Feb. 27, 2014); Shabazz v.

Va. Dep't of Corr., No. 3:10CV638, 2013 WL 1098102, at *6-9 (E.D.

Va. Mar.    15, 2013). Lewis-Bey's factual allegations with respect

to his religious diet fail to "produce an inference of liability


                                       11
strong enough to nudge the                  [his]      claims    'across the line from

conceivable           to      plausible.'"             Nemet     Chevrolet,             Ltd.      v.

Consumeraffairs.com,             Inc.,     591    F.3d    250,    256       (4th    Cir.       2009)

(quoting Igbal,            556 U.S.    at 683)        (some internal quotation marks

omitted).             Accordingly,       Claim One        will    be    dismissed without

prejudice.

        B.        Cl.aim Two

        To make out an Eighth Amendment claim, an inmate must allege

facts that indicate (1) that objectively the deprivation suffered

or   harm         inflicted    "was      'sufficiently         serious,'         and    (2)     that

subjectively          the     prison   officials         acted   with        a    'sufficiently

culpable state of mind.'"                Johnson v. Quinones, 145 F.3d 164, 167

(4th Cir.          1998)    (quoting Wilson v.            Seiter,      501       U.S.   294,     298

(1991)).          Under the objective prong, the inmate must allege facts

that suggest that the deprivation complained of was extreme and

amounted to more than the "routine discomfort" that is "'part of

the penalty that criminal offenders pay for their offenses against

society.'"          Strickler v. Waters, 989 F.2d 1375, 1380 n.3 (4th Cir_

1993)    (quoting Hudson v. McMillian,                   503 U.S.      1,    9 (1992)).          "In

order to demonstrate such an extreme deprivation, a prisoner must

allege       'a    serious or     significant physical or                   emotional         injury

resulting from the challenged conditions.'"                       De'Lonta v. Angelone,

330 F.3d 630, 634 (4th Cir. 2003)                     (quoting Strickler, 989 F.2d at

1381).


                                                 12
        The    subjective    prong    of   a    deliberate        indifference     claim

requires the plaintiff to allege facts that indicate a particular

defendant actually knew of and disregarded a substantial risk of

serious harm to his person.            See Farmer v. Brennan, 511 U.S. 825,

837   (1994).     "Deliberate indifference is a very high standard-a

showing of mere negligence will not meet it."                         Grayson v.   Peed,

195 F.3d 692, 695        (4th Cir. 1999)         (citing Estelle v. Gamble, 429

U.S. 97, 105-06 (1976)).

         (A] prison official cannot be found liable under the
        Eighth Amendment for denying an inmate humane conditions
        of confinement unless the official knows of and
        disregards an excessive risk to inmate health or safety;
        the official must both be aware of facts from which the
        inference could be drawn that a substantial risk of
        serious harm exists, and he must also draw the inference.

Farmer, 511 U.S. at 837.             Farmer teaches "that general knowledg~

of facts creating a substantial risk of harm is not enough.                          The

prison official must also draw the inference between those general

facts    and    the   specific   risk of        harm    confronting       the   inmate."

Quinones,      145 F.3d at 168       (citing Farmer, 511 U.S. at 837); see

Rich v. Bruce, 129 F.3d 336, 338                (4th Cir. 1997)        (stating same).

Thus, to survive a motion to dismiss, the deliberate indifference

standard requires a plaintiff to assert facts sufficient to form

an    inference       that   "the     official         in     question    subjectively

recognized a substantial risk of harm" and "that the official in

question       subjectively         recognized         that     his      actions   were

'inappropriate in light of that risk.'"                       Parrish ex rel. Lee v.


                                           13
Cleveland,         372 F.3d 294,       303    (4th Cir.      2004)     (quoting Rich,      129

F.3d at 340 n.2).

        Lewis-Bey fails to satisfy either the objective or subjective

component          of    his   Eighth     Amendment         claim.       "Allegations       of

inadequate         food     for   human      nutritional      needs                [may    be]

sufficient to state a cognizable constitutional claim, so long as

the deprivation is serious . . . . "                    King v. Lewis, 358 F. App'x

459,    460     (4th Cir.      2009)    (citation omitted)            (citing Wilson,      501

U.S. at 294).            In determining whether an Eighth Amendment violation

has occurred, "[c]ourts consider the amount and duration of the

deprivation of food."             Lockamy v. Rodriguez, 402 F. App'x 950, 951

(5th Cir.        2010)      (citation omitted)          (finding deprivation of six

meals    in fifty-four hour period insufficient to state a                             claim

absent allegation of injury as a result of missing meals);                                 see

also Berry v. Brady, 192 F.3d 504, 506-08 (5th Cir. 1999)                           (finding

deprivation of eight meals over seven-month period insufficient to

state an Eighth Amendment                 claim because there was no specific

allegations of physical harm).

        Here,      Lewis-Bey's        general    conclusory          allegations    fail    to

sufficiently indicate the seriousness of the deprivation.                             Lewis-

Bey fails to allege that he sustained any injury,                            much less a

serious       or        significant     physical       or    emotional      injury,       from

receiving improper food trays.                       See De'Lonta,       330 F.3d at       634

(citing Strickler,             989 F.2d at 1381).             Additionally,        Lewis-Bey


                                                14
fails to allege facts that indicate Defendant Wilson knew of and

disregarded an excessive risk to Lewis-Bey's health.                      See Farmer,

511 U.S. at 837; Sullivan v. Younce, No. 3:15CV10, 2017 WL 655175,

at *3-*4      (E.D. Va.      Feb. 16, 2017), aff'd,      697 F. App'x 190          (4th

Cir.    2017).      Accordingly,      Claim Two will be dismissed without

prejudice.

       C.     Claims Three And Four

       "[T] here is no private right of action under declarations

such as the United Nations Declaration on the Rights of Indigenous

Peoples" and the Universal Declaration of Human Rights.                       See Van

Hope-el v.       U.S.   Dep't of State,    No.     1:18-CV-0441 -    JLT,     2019 WL

295774, at *3       (E.D. Cal. Jan. 23, 2019)         (citing Sosa v. Alvarez-

Machain,     542 U.S.     692, 734    (2004); United States v. Chatman, 351

F. App'x 740, 741 (3d Cir. 2009); Bey v. Malec, Nos. 18-cv-02626~

SI,    18-cv-02628-SI,       2018 WL 4585472 at *2        (N. D.   Cal.    Sept.   25,

2018);      Townsend    v.    N.J.   Transit   &   Amalgamated     Transit     Union,

No. 09-1832 (GEB), 2010 WL 3883304, at *5 (D.N.J. Sept. 27, 2010).

Accordingly, Claim Three and Four will be dismissed with prejudice~




                                          15
                              V.   CONCLUSION

     Lewis-Bey's claims against Defendant Lewis will be dismissed

without prejudice.       Claims One and Two will be dismissed without

prejudice.   Claims Three and Four will be dismissed with prejudice.

The action will be dismissed.



                                                    /s/
                                   Robert E. Payne
Date: tcf~    l > "'2o
Richmond, Virginia
                         tf        Senior United States District Judge




                                    16
